Case 8:20-cv-00207-CEH-AEP Document 1 Filed 01/28/20 Page 1 of 5 PageID 1



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA


 NICHOLAS MEDLEY,
      Plaintiff,                                      CASE NO.:

 vs.

 WEAR ME OUT OF TAMPA INC.,
     Defendants.
     _____________________________/

                           INJUNCTIVE RELIEF SOUGHT

                                      COMPLAINT

        Plaintiff NICHOLAS MEDLEY (Collectively “Plaintiff”) , by and through the
 undersigned counsel, hereby files this Complaint against the Defendant, WEAR ME
 OUT OF TAMPA INC. (Hereinafter “Defendant") for injunctive relief Pursuant to the
 Americans with Disabilities Act, 42 U.S.C §12181, et seq. (“ADA”), and allege as
 follows:

                                     JURISDICTION

        1. This Court has original jurisdiction over the action pursuant to 28 U.S.C 1331
           and 1343 for Plaintiff’s claims arising under 42 U.S.C. 12181, et seq., based
           upon Defendant WEAR ME OUT OF TAMPA INC’s requirement of learning
           Plaintiff’s HIV status before providing service.

        2. This Court has original jurisdiction over the action pursuant to 28 U.S.C 1331
           and 1343 for Plaintiff’s claims arising under 42 U.S.C. 12181, et seq., based
           upon Defendant WEAR ME OUT OF TAMPA INC’s policy of confirming
           that their customers do not have HIV before providing service to their
           customers.

        3. Plaintiff, NICHOLAS MEDLEY is a resident of the State of Florida and the
           judicial district, is sui juris, is disabled as defined by the ADA, 42 U.S.C
           §12102(2)(B) Plaintiff has been HIV positive since diagnosis in 2010.
           Plaintiff’s access to the services available to the public at the business named
           HOT BOX BODY ART STUDIO, located at 1037 Brandon Blvd W,
           Brandon, FL 33511. (“The Property”), was prevented by Defendant’s policy
           of requiring their customers disclose their HIV status prior to receiving
           service.
Case 8:20-cv-00207-CEH-AEP Document 1 Filed 01/28/20 Page 2 of 5 PageID 2



       4. In June of 2019, Plaintiff was a potential customer of the Defendant’s services
          as tattoo provider. Plaintiff lives in the near vicinity of the Property.

       5. Plaintiff intends to visit the Property within a year or sooner to purchase the
          services of the tattoo artists.

       6. In this instance, Plaintiff traveled to the Property as a customer. Upon attempt
          to purchase services, Plaintiff was handed a release form which asked multiple
          questions including asking him to confirm that he is not HIV positive.

       7. Defendant, WEAR ME OUT OF TAMPA INC. is a Florida Corporation that
          operates for business purposes on the/property at 1037 Brandon Blvd W,
          Brandon, FL 33511. WEAR ME OUT OF TAMPA INC. also functions as
          HOT BOX BODY ART STUDIO, and HOT BOX TATTOO.

                          FACTUAL ALLEGATIONS AND CLAIM

       8. The Property is a public accommodation and service establishment.

       9. Pursuant to the mandates of 42 U.S.C. § 12181(a) on July 26, 1991, the
          Department of Justice, Office of the Attorney General, promulgated federal
          regulations to implement requirements of the ADA. 29 C.F.R Part 36. Public
          accommodations were required to conform with these regulations by January
          26,, 1992 (or January 26, 1993 if defendant has 10 or fewer employees and
          gross receipts of f $500,000 or less) 42 U.S.C. §12181, et seq. and 28 C.F.R.
          §36.508(a).

       10. Business and Property must be, but is not, in compliance with the ADA.
           Compliance with the ADA by Defendant is readily achievable.

       11. Plaintiff has attempted to and has, to the extent possible, accessed the
           Business and Property in his capacity as a customer but could not fully do so
           because of his disabilities due to the policy barriers to access, and ADA
           violations that exist at the property that preclude and/or limit his access to the
           goods, services, facilities, privileges, advantages, and/or accommodations
           offered therein, including those policies and conditions and ADA violations
           more specifically set forth in this complaint.

       12. Plaintiff intends to visit the Business and Property in the near future as a
           customer in order to utilize all of the goods, services, facilities, privileges,
           advantages and/or accommodations commonly offered at the Business and
           Property, but will be unable to fully do so because of his disability and the
           policy barriers to access and ADA violations that exist at the Property that
           preclude and/or limit his access to the Business and Property and/or the goods,
           services, facilities, privileges, advantages and/or accommodations offered
Case 8:20-cv-00207-CEH-AEP Document 1 Filed 01/28/20 Page 3 of 5 PageID 3



          therein, including those policies, barriers, and ADA violations more
          specifically set forth in this complaint.

       13. Defendant’s business is a Public Accommodation and Service Operated by a
           Private Entity as defined by 42 U.S.C. §12181(7)(F).

       14. Defendant issues all customers a mandatory questionnaire in advance of
           providing service. This questionnaire inquires as to HIV status in violation of
           42 U.S.C. §12182 (b)(2)(A)(i).

       15. Defendant’s questionnaire asks all perspective customers to initial confirming
           that they do not have HIV prior to receiving service, showing a clear intent to
           exclude any customers with HIV from receiving service in violation of the
           ADA.

       16. In June of 2019, Plaintiff entered the Defendant’s establishment to purchase a
           tattoo. Upon entering, Plaintiff was greeted by an employee who handed him
           an intake form.

       17. Plaintiff was told it was necessary to fill out the intake form in order to
           receive services. Please see document attached to this Complaint.

       18. This event caused Plaintiff extreme emotional distress.

       19. Defendant violated Plaintiff’s rights as defined by 42 U.S.C. §12182 (a) by
           making service contingent upon the Plaintiff’s revealing his HIV status.

       20. In June of 2019, Defendant violated Plaintiff’s rights as defined by 42 U.S.C.
           §12182 (a) by providing a mandatory questionnaire requesting that the
           Plaintiff confirm that he does not have HIV prior to receiving service.

       21. Defendant is the chief provider of service on the Property. Defendant has no
           legitimate need for information as to the HIV status of the customers.

       22. “A public accommodation shall not impose or apply eligibility criteria that
           screen out or tend to screen out an individual with a disability or any class of
           individuals with disabilities from fully and equally enjoying any goods,
           services, facilities, privileges, advantages, or accommodations, unless such
           criteria can be shown to be necessary for the provision of the goods, services,
           facilities, privileges, advantages, or accommodations being offered.” Sec
           36.301

       23. “Section 36.301 also prohibits attempts by a public accommodation to
           unnecessarily identify the existence of a disability; … or to inquire
           unnecessarily whether an individual has HIV disease.”
Case 8:20-cv-00207-CEH-AEP Document 1 Filed 01/28/20 Page 4 of 5 PageID 4



       24. Defendant has unnecessarily inquired as to whether Plaintiff had HIV disease
           in clear violation of the ADA.

       25. As there is no legitimate need for the information, Defendant inquiring as to
           the customers’ HIV status serves no purpose and gives Defendant the
           opportunity to discriminate against this extremely vulnerable section of our
           population. Once the customer discloses HIV status, there are dozens of ways
           the public accommodation can discriminate against this customer which
           would be nearly impossible for the victim to prove. For example the
           Defendant could quote a higher price to an HIV positive customer than they
           would to other customers, They could state they lack the ability to help the
           customer, they can offer appointments that conflict with the customer’s
           schedule, or they can refer the customer to another provider.

       26. HIV is a protected Disability under the ADA. People who suffer from HIV
           are extremely vulnerable to discrimination, as they would have to disclose
           their HIV status in order to file a claim for relief due to discrimination. Most
           victims would prefer to seek another provider of service rather than make their
           HIV status public.

       27. A person’s HIV status is an extremely personal piece of medical information.
           As HIV is incurable, once a person’s HIV status is released to the public there
           is no way to undo the damage.

       28. People with HIV have difficulties fighting discrimination in employment,
           housing, and personal relationships.

       29. Defendant’s tattoo artists are not doctors, they are not HIPAA certified, they
           are in no way equipped to properly handle every customer's HIV status with
           the amount of security and care necessary to protect customers from public
           release of their private medical information.

       30. Allowing unnecessary inquiries into HIV creates a public hazard as it
           facilitates discrimination against the HIV positive community, which leads to
           fewer people choosing to be tested for HIV.

       31. Removal of these conditions is readily achievable by the Defendant and can
           be carried out without much difficulty or expense. 42 U.S.C.
           §12182(b)(2)(A)(ii); 42 U.S.C. §12182(b)(2)(A)(iii); §12181(9).

       32. Plaintiff is without adequate remedy at law, is suffering irreparable harm, and
           reasonably anticipates that he will continue to suffer irreparable harm unless
           and until Defendant is required to cease questioning perspective customers as
           to HIV status. The relief requested serves the public interest, and the benefit
           to the Plaintiff and the public far outweighs any detriment to the Defendant.
Case 8:20-cv-00207-CEH-AEP Document 1 Filed 01/28/20 Page 5 of 5 PageID 5



        33. Prior to filing suit, Plaintiff’s council sent multiple letters through US Mail
            warning the Defendant of ongoing ADA violations and encouraging the
            Defendant to contact Plaintiff council in order to avoid the need to file a
            complaint. Letters were sent to Defendant’s corporate office and the location
            of the violation. Plaintiff council waited over 30 days for Defendant to
            respond to the letters, no response was received. This gave the Plaintiff no
            choice but to file suit.

        34. Plaintiff has been obliged to retain the undersigned counsel for the filing and
            prosecution for this action, and has agreed to pay the undersigned counsel
            reasonable attorney’s fees, costs, and expenses from Defendants pursuant to
            42 U.S.C. §12205 and 12117, and Plaintiff is entitled to attorney’s fees, costs,
            and expenses from Defendant.

        35. Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant
            injunctive relief to Plaintiff, including an order to alter the Defendants’
            discriminatory business practices and make their services readily accessible to
            and useable by individuals with disabilities to the extent required by the ADA.


         WHEREFORE, Plaintiff respectfully requests that this Court issue a permanent
 injunction, enjoining Defendant from continuing its discriminatory practices. Plaintiff
 respectfully requests the Court issue a permanent injunction, ordering Defendant to cease
 questioning potential customers as to HIV status as required by the ADA. Plaintiff
 respectfully asks the court to award Plaintiff his reasonable attorney’s fees, litigation
 expenses and costs.

        Respectfully submitted this 28th day of January, 2020.



                                              RESPECTFULLY SUBMITTED,

                                              /s/ Andrew Strecker, Esq.
                                              Andrew Strecker, Esq.
                                              Florida Bar No.: 0052900
                                              319 Clematis Street Suite 614
                                              West Palm Beach, FL 33401
                                               P: (561) 360-2470
                                              Andrew@streckerlegal.com
                                              Admin@streckerlegal.com
                                              Attorney for Plaintiff
